MEMORANDUM **
This is a petition for review from the Board of Immigration Appeals’ (“BIA”) denial of a motion to reopen a previous denial of an application for cancellation of removal. We review this decision for an abuse of discretion. See Ray v. Gonzales, 439 F.3d 582 (9th Cir.2006) (citing Singh v. Ashcroft, 367 F.3d 1182, 1185 (9th Cir.2004)). We conclude that the BIA did not abuse its discretion in denying the motion to reopen because petitioner’s motion was untimely and the petitioner has not provided evidence to support an exception to the time limits on motions to reopen. See 8 C.F.R. § 1003.2(c)(2). Accordingly, this petition for review is summarily denied in part because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
As to petitioner’s request for sua sponte reopening, this court lacks jurisdiction to review the BIA’s discretionary decision to *757deny sua sponte reopening of petitioner’s ease. See 8 C.F.R. § 3.2(a); Ekimian v. INS, 303 F.3d 1153 (9th Cir.2002). We therefore dismiss this petition in part.
All pending motions are denied as moot. The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.